Appeal by the defendant from a judgment of the Supreme Court, Queens County (Corrado, J.), rendered July 29, 1993, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Sherman, J.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony. By decision and order dated June 3, 1996, this Court reversed the judgment, on the law, and ordered a new trial (see, People v Colon, 228 AD2d 449). On June 5, 1997, the Court of Appeals reversed the order of this Court and remitted the matter to this Court for consideration of the facts pursuant to CPL 470.25 (2) (d) and 470.40 (2) (b) (see, People u Colon, 90 NY2d 824).
Ordered that the judgment is affirmed.
The defendant has raised no factual issues other than those considered and rejected in our prior decision and order (see, People v Colon, supra, at 449). Sullivan, J. P., Joy, Krausman and McGinity, JJ., concur.